 

Exhibit 10.6

 

 

THIS ASSIGNMENT OF SECURITY
INSTRUMENT PREPARED BY, AND
AFTER RECORDING RETURN TO:

(Print Name of Attorney)

 

Ashanté L. Smith, Esquire

Troutman Sanders LLP

P.O. Box 1122

Richmond, VA 23218

 

 

(Reserved)

 

Lansbrook Village

 

ASSIGNMENT OF SECURITY INSTRUMENT

(CONSOLIDATED, AMENDED AND RESTATED MULTIFAMILY MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS SECURITY AGREEMENT AND FIXTURE FILING)

 

WALKER & DUNLOP, LLC, a Delaware limited liability company, whose address is
7501 Wisconsin Avenue, Suite 1200E, Bethesda, Maryland 20814 ("Lender"), as the
holder of the instrument hereinafter described and for valuable consideration
hereby endorses, assigns and delivers to FANNIE MAE, a corporation organized
under the laws of the United States of America, whose address is c/o Walker &
Dunlop, LLC, 7501 Wisconsin Avenue, Suite 1200E, Bethesda, Maryland 20814, its
successors, participants and assigns, all right, title and interest of Lender in
and to the following:

 

A Consolidated, Amended and Restated Multifamily Mortgage, Assignment of Leases
and Rents Security Agreement and Fixture Filing, among BR Carroll Lansbrook,
LLC, a Delaware limited liability company (the "Borrower"), and Lender, as
Mortgagee, dated as of the 8th day of July, 2016, and recorded immediately prior
hereto, in the Records of Pinellas County, Florida, securing the payment of a
Consolidated, Amended and Restated Multifamily Note, dated as of the 8th day of
July, 2016, in the original principal amount of $57,190,000.00 made by the
Borrower, payable to the order of Lender, and creating a first lien on the
property described in Exhibit A attached hereto and by this reference made a
part hereof.

 

Together with any and all notes and obligations therein described, the debt
secured thereby and all sums of money due and to become due thereon, with the
interest provided for therein, and hereby irrevocably appoints assignee
hereunder its attorney to collect and receive such debt, and to foreclose,
enforce and satisfy the foregoing the same as it might or could have done were
these presents not executed, but at the cost and expense of assignee.

 

Together with any and all other liens, privileges, security interests, rights,
entitlements, equities, claims and demands as to which assignor hereunder
possesses or to which assignor is otherwise entitled as additional security for
the payment of the notes and other obligations described herein.

 

 Assignment of Security InstrumentPage 1

 

 

This Assignment shall be governed in all respects by the laws of the state in
which the aforementioned instrument was recorded and shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

IN WITNESS WHEREOF, Lender has caused its name to be signed hereto by Holly
Shonosky, its Senior Closing Officer, and does hereby appoint said Holly
Shonosky its authorized officer to execute, acknowledge and deliver these
presents on its behalf, all done as of this 8th day of July, 2016.

 

 Assignment of Security InstrumentPage 2

 

 

WITNESS:   WALKER & DUNLOP, LLC, a Delaware limited liability company /s/ Rob
Littleton     Print Name: Rob Littleton           By: /s/ Holly Shonosky      
Holly Shonosky /s/ Carter Bryant     Senior Closing Officer Print Name: Carter
Bryant      

 

STATE OF GEORGIA

 

CITY/COUNTY OF FAYETTE, ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Holly Shonosky, to me known to be the person described in and who
executed the foregoing instrument as the Senior Closing Officer of Walker &
Dunlop, LLC, a Delaware limited liability company, and acknowledged to me that
she as such officer, being authorized to do so, executed the foregoing
instrument for the purposes therein contained in the name of such limited
liability company by herself as Senior Closing Officer.

 

Witness my hand and official seal in the county and state aforesaid, this 24th
day of June, 2016.

 

  /s/ S. Michelle Potts   Notary Public

 

My Commission Expires: June 8, 2019

 

 Assignment of Security InstrumentPage 3

 

 

EXHIBIT A

TO THE ASSIGNMENT OF SECURITY INSTRUMENT

 

 Assignment of Security InstrumentPage A-1

 